Citation Nr: 1218260	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-14 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy.

2.  Entitlement to service connection for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006 and April 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his VA form 9 submitted in May 2008, the Veteran indicated that he wanted a personal hearing before a member of the Board (Veterans Law Judge) at a local VA office.  In October 2010, he reiterated his interest in a personal hearing.  In January 2012, he indicated his willingness to travel to Washington, DC for a hearing.  Most recently, a March 2012 letter from the Veteran's United States Senator reflects that the Veteran desired either a Travel Board hearing or an in-person hearing before a member of the Board as quickly as possible.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  In accordance with the March 2012 communication from the Veteran's Senator, and since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO, in accordance with his request.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  The Veteran should also be apprised of his right to a videoconference hearing as an alternative.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


